Citation Nr: 0027200	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-01 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a dental injury.  

2.  Entitlement to a waiver of recovery of an overpayment of 
disability benefits in the amount of $917.00. 

3.  Entitlement to an earlier effective date for the grant of 
an increased rating for posttraumatic stress disorder (PTSD).

4.  Entitlement to an increased rating for PTSD, evaluated as 
30 percent disabling from September 1993; 50 percent 
disabling from December 1997; and 100 percent disabling from 
August 1998.

5.  Entitlement to a total rating based on individual 
unemployability due to service connected disability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from July 1970 to January 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

As explained below, the issues regarding an increased rating 
for PTSD and entitlement to an earlier effective date for the 
grant of an increased rating for PTSD, will be remanded.


FINDING OF FACTS

On December 14, 1998, prior to the promulgation of a decision 
in the appeal, the RO received from the appellant a statement 
that the only appeal with which he wished to proceed was that 
for an earlier effective date for an increase in his PTSD 
compensation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant 
for TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (1999).

2.  The criteria for withdrawal of a notice of disagreement 
(NOD) by the appellant for entitlement to service connection 
for a dental injury have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 1991); 38 C.F.R. §§ 20.201, 20.204(a), (c) 
(1999).

3.  The criteria for withdrawal of a NOD by the appellant for 
denial of waiver request for $917.00 overpayment have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.201, 20.204(a), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  In July 1996, the veteran 
filed a claim for increased compensation based on 
unemployability.  A March 1997 rating action denied 
entitlement to TDIU and the RO notified the veteran that 
month.  Later that month, the veteran submitted a NOD.  

An April 1997 rating action denied an increased rating for 
PTSD, then rated as 30 percent disabling since September 
1993.  He was notified later that month.  A NOD regarding the 
increased rating for PTSD was received at the end of the 
month.

The RO issued a statement of the case (SOC) in September 
1997, concerning the issues of evaluation of PTSD and TDIU.  

The RO received a VA Form 9, substantive appeal, in October 
1997 regarding the increased rating for PTSD and TDIU. 

A March 1998 rating action granted a 50 percent rating for 
PTSD, effective from December 1997.  In correspondence 
received in March 1998, the veteran indicated that he 
believed that his PTSD symptoms increased earlier than the 
assigned December 1997 effective date.  Later that month, the 
veteran was notified that he owed the VA for overpayment of 
disability benefits.

In June 1998, the veteran was notified that the denial of 
waiver request for $917.00 overpayment was denied.  In a 
statement received in June 1998, the veteran claimed service 
connection for a dental injury.  

A rating action in July 1998 denied service connection for a 
dental injury and an earlier effective date for the increased 
rating for PTSD.  The veteran was notified later that month.  

In August 1998, the RO received NODs regarding an earlier 
effective date, service connection for dental injury, and 
denial of the waiver request for the $917.00 overpayment.

A September 1998 rating action, in pertinent part, granted a 
100 percent evaluation for PTSD.  A SOC that addressed the 
issues of service connection for a dental injury and an 
earlier effective date for PTSD was issued in September 1998.  

A SOC that addressed the issue of the denial of the waiver 
request for $917.00 overpayment was issued in October 1998.  

The RO received a VA Form 9, substantive appeal, in December, 
1998, regarding an earlier effective date for an increased 
rating for PTSD.  Later that month, the RO requested that the 
veteran clarify those issues that he wanted to appeal.  The 
RO received a reply from the veteran on December 14, 1998, 
which stated:  The only appeal I want to proceed with is the 
earlier effective date for increase in my PTSD compensation.

A NOD may be withdrawn in writing before a timely Substantive 
Appeal is filed.  A Substantive Appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
Withdrawal may be made by the appellant or by his or his 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204.  The appellant has withdrawn 
his NOD as to service connection for a dental injury and 
denial of waiver request for $917.00 overpayment.  He has 
also withdrawn his appeal regarding TDIU.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration regarding these issues.  Accordingly, the Board 
does not have jurisdiction to review the appeals and they are 
dismissed.


ORDER

The appeal regarding TDIU is dismissed.

The appeal regarding service connection for a dental injury 
is dismissed.

The appeal regarding denial of the waiver request for the 
$917.00 overpayment is dismissed.


REMAND

The Board finds that further development is warranted.  As 
noted above, in December 1998, the RO requested that the 
veteran clarify those issues that he wanted to appeal.  The 
veteran responded that he wanted to appeal the issue 
regarding the assignment of an earlier effective date for an 
increased rating for PTSD.  As the veteran can, in effect, be 
granted increased benefits based on either his earlier appeal 
from a denial of an increased rating (during the time period 
in question) or through the assignment of an earlier 
effective date, the Board finds further clarification of the 
veteran's December 1998 statement is needed. 

As noted above, the veteran filed a claim for increased 
compensation (TDIU) in July 1996, and appealed the denial of 
an increased rating for his PTSD, then rated 30 percent 
disabling.  During the appeal, the RO increased the rating 
for the PTSD to 50 percent from December 1997, and to 100 
percent from August 1998.  VA regulations stipulate that an 
effective date for the award of increased benefits is the 
"date of receipt of claim or date entitlement arose, 
whichever is later."  38 C.F.R. § 3.400(o)(1).  The 
regulations, however, also stipulate that an effective date 
for an increase in disability compensation is the 
"[e]arliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received within one year from such date otherwise, date of 
receipt of claim."  38 C.F.R. § 3.400(o)(2); see also 38 
U.S.C.A. § 5110(b)(2).

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that in determining a claim for an earlier 
effective that there are three possible dates that may be 
assigned depending on the facts of the case: (1) if an 
increase in disability occurs after the claim is filed, the 
date that the increase is shown to have occurred (date 
entitlement arose); (2) if an increase in disability precedes 
the claim by a year or less, the date that the increase is 
shown to have occurred (factually ascertainable); and (3) if 
an increase in disability precedes the claim by more than a 
year, the date that the claim is received (date of claim).  
Harper v. Brown, 10 Vet App 125, 126 (1997).  Thus, 
determining an appropriate effective date for an increased 
rating under the effective date regulations involves an 
analysis of the evidence to determine (1) when a claim for an 
increased rating was received and, if possible, (2) when the 
increase in disability actually occurred. 

As such, the Board must consider whether it was factually 
ascertainable that an increase in PTSD manifestations had 
occurred within the year prior to the July 1996 claim.  The 
Court has held that "evidence in a claimant's file which 
demonstrates that an increase in disability was 
'ascertainable' up to one year prior to the claimant's 
submission of a 'claim' for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues." Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1992).  

In considering these Court cases, it is noted that the claims 
file does not contain complete VA medical records, in 
particular, those that are dated within a year prior to the 
July 1996 claim.  These records would be helpful in 
determination of the claim.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (VA records are constructively part of 
the record which must be considered).  

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health providers who have 
provided treatment for his service 
connected PTSD.  When the requested 
information and any necessary 
authorizations have been received, the RO 
should request legible copies of all 
pertinent clinical records that have not 
been previously obtained including VA 
treatment records that date between 1995 
and 1998.  All records obtained should be 
associated with the claims file.  

2.  The RO should ask the veteran to 
clarify whether he wished to continue or 
to withdraw his appeal from the denial of 
an increased rating for his PTSD and 
should inform him that if he does not 
withdraw the appeal, the appeal will 
remain before the Board.

3.  The RO should readjudicate the 
appellant's claims, with application of 
all appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decisions with respect to 
the claims remain adverse to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 



